Citation Nr: 1023144	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-04 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date of July 19, 2005, for 
the 20 percent evaluation of service-connected degenerative 
joint disease of the right shoulder.

2.  Entitlement to an effective date of July 19, 2005, for 
the 10 percent evaluation of service-connected retropatellar 
pain syndrome of the left knee.

3.  Entitlement to an effective date of July 19, 2005, for 
the 10 percent evaluation of service-connected retropatellar 
pain syndrome of the right knee.

4.  Entitlement to an effective date of July 19, 2005, for 
the 10 percent evaluation of service-connected degenerative 
joint disease of the left shoulder.

5.  Entitlement to an effective date of July 19, 2005, for 
the 10 percent evaluation of a service-connected right ankle 
strain.

6.  Entitlement to an effective date of July 19, 2005, for 
the 10 percent evaluation of a service-connected chronic left 
ankle strain.

7.  Entitlement to an effective date of July 19, 2005, for 
the 10 percent evaluation of a service-connected lumbosacral 
strain with degenerative joint disease.

8.  Entitlement to an effective date of July 19, 2005, for 
the 10 percent evaluation of a service-connected post-
operative appendectomy scar.   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1997 to July 2005.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Jurisdiction over the Veteran's claims was subsequently 
transferred to the VA RO in Portland, Oregon.  

In April 2010, the Veteran testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.  
FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran 
had a limitation of motion at the right shoulder level for 
only the portion of the appeal period from August 4, 2006.

2.  The competent evidence of record shows that the Veteran's 
range of motion of his left knee was no worse than zero to 
125 degrees prior to November 9, 2007.  

3.  The competent evidence of record shows that the Veteran's 
range of motion of his right knee was no worse than zero to 
125 degrees prior to November 9, 2007.  

4.  The competent evidence of record shows that the Veteran's 
left shoulder was affected by limitation of motion for only 
the portion of the appeal period from August 4, 2006.  

5.  The competent evidence of record shows that the Veteran 
had full range of motion of his right ankle prior to November 
9, 2007.

6.  The competent evidence of record shows that the Veteran 
had full range of motion of his left ankle prior to November 
9, 2007.

7.  The competent evidence of record shows that the Veteran 
was able to flex his back to 90 degrees and extend to 30 
degrees in May 2005 and only had some discomfort on extension 
in August 2006.

8.  The competent evidence of record shows that the Veteran's 
post-operative appendectomy scar healed without complications 
and needed no treatment prior to November 9, 2007.





CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 4, 2006, for 
the grant of a 20 percent schedular rating for service-
connected degenerative joint disease of the right shoulder 
have been approximated.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 19.25, 19.33, 19.34, Diagnostic Code 
5010 (2009). 

2.  The criteria for an effective date earlier than November 
9, 2007, for the grant of a 10 percent schedular rating for 
service-connected retropatellar pain syndrome of the left 
knee have not been met or approximated.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 19.25, 19.33, 19.34, 
Diagnostic Code 5014 (2009).   

3.  The criteria for an effective date earlier than November 
9, 2007, for the grant of a 10 percent schedular rating for 
service-connected retropatellar pain syndrome of the right 
knee have not been met or approximated.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 19.25, 19.33, 19.34, 
Diagnostic Code 5014 (2009).   

4.  The criteria for an effective date of August 4, 2006, for 
the grant of a 10 percent schedular rating for service-
connected degenerative joint disease of the left shoulder 
have been approximated.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 19.25, 19.33, 19.34, Diagnostic Code 
5010 (2009).

5.  The criteria for an effective date earlier than November 
9, 2007, for the grant of a 10 percent schedular rating for a 
service-connected right ankle strain have not been met or 
approximated.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 19.25, 19.33, 19.34, Diagnostic Code 5271 (2009).   

6.  The criteria for an effective date earlier than November 
9, 2007, for the grant of a 10 percent schedular rating for a 
service-connected left ankle strain have not been met or 
approximated.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 19.25, 19.33, 19.34, Diagnostic Code 5271 (2009).   

7.  The criteria for an effective date earlier than November 
9, 2007, for the grant of a 10 percent schedular rating for a 
service-connected lumbosacral strain with degenerative joint 
disease have not been met or approximated.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 19.25, 19.33, 
19.34, Diagnostic Code 5237 (2009).   

8.  The criteria for an effective date earlier than November 
9, 2007, for the grant of a 10 percent schedular rating for a 
service-connected post-operative appendectomy scar have not 
been met or approximated.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 19.25, 19.33, 19.34, Diagnostic Code 
7804 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Although the decision was subsequently modified, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peake that certain 
notice elements were required for an increased rating claim.  
22 Vet. App. 37 (2008); see Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  However, the Court drew a 
distinction between the notice requirements for a claim 
involving an initial disability rating and a claim for 
additional (increased) compensation of an already-service 
connected disability and only indicated that the notice 
requirements were relevant to claims for increased 
compensation.  Id.  Nevertheless, the Board notes that in 
September 2008 the Veteran was provided with notice of how VA 
determines the disability rating and the specific diagnostic 
codes relevant to the Veteran's claims.  As the initial 
issues on appeal were for entitlement to higher evaluations 
that arose from initial disability ratings, the Board finds 
that no further discussion of VA's compliance with the notice 
elements outlined in Vazquez is necessary in these cases.

Moreover, the Board finds that even if the above letter did 
not provide the Veteran with adequate notice, this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claims after reading the above letter, the August 2005 rating 
decision, the December 2007 decision review officer decision 
and statement of the case, and the October 2008 statement of 
the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in April 
2005 and November 2007, obtained the Veteran's VA and private 
treatment records, and associated the Veteran's service 
treatment records with the claims file.  

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case are, collectively, more than adequate, 
as they were predicated on a full reading of the private and 
VA medical records in the Veteran's claims file.  All 
examinations included the Veteran's subjective complaints 
about his disabilities and the objective findings needed to 
rate the disabilities. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

Factual Background

The Veteran submitted a formal claim for service connection 
for multiple disabilities to the Waco RO in April 2005.  VA 
provided the Veteran with a general medical examination in 
May 2005.  Based on the results of this examination, the RO's 
August 2005 rating decision granted the Veteran service 
connection for 14 disabilities, denied service connection for 
two claimed disabilities, and denied a 10 percent evaluation 
based on multiple noncompensable service-connected 
disabilities.  The RO established July 19, 2005, as the 
effective date for each of the service-connected 
disabilities, which is the day after the Veteran was 
discharged from active military service.

In July 2006, the Veteran filed a timely notice of 
disagreement to the August 2005 rating decision.  He 
specifically disagreed "with the VA Rating of 0% evaluation 
with no monetary compensation for his service connected 
disabilities."  The Veteran also requested a hearing with a 
decision review officer.  At the hearing, the Veteran and his 
representative agreed to take part in an informal conference 
in lieu of the scheduled formal hearing.  The conference 
report included the Veteran's contention that the pre-
discharge/discharge examination failed to address the effects 
of his subjective complaints of pain.  More specifically, the 
decision review officer stated that the history section 
included the Veteran's complaints of pain, but the examiner 
reported that there were no subjective complaints of pain and 
failed to address the DeLuca criteria.  Subsequently, the 
Veteran underwent new compensation and pension examinations 
in November 2007.  A December 2007 decision review officer 
decision granted an increased evaluation for eight of the 
Veteran's service-connected disabilities effective November 
9, 2007, the date of the Veteran's second compensation and 
pension examinations.  

The RO interpreted the Veteran's representative's April 2008 
statement on VA Form 646 as a notice of disagreement.  In 
that statement, the Veteran's representative stated that he 
was seeking an effective date of July 19, 2005, for "all 
compensable issues."  An October 2008 statement of the case 
denied all of the Veteran's claims for earlier effective 
dates.  The Veteran then filed a substantive appeal in 
December 2008 in response to all of the issues listed on the 
October 2008 statement of the case.  He also requested a BVA 
hearing at his local VA office.  

The undersigned Veterans Law Judge conducted that hearing at 
the Portland RO in April 2010.  At the hearing, the Veteran 
argued that his May 2005 pre-discharge examination was 
inadequate and that the decision review officer who conducted 
his informal conference agreed that the examination was 
inadequate.  He then insinuated that the second decision 
review officer's December 2007 decision did not take into 
account the first decision review officer's finding that the 
May 2005 examination was inadequate.  Thus, the crux of the 
Veteran's argument is that since the May 2005 examination was 
inadequate due to the examiner's alleged failure to consider 
the Veteran's subjective complaints of pain, the effective 
dates for the eight claims listed on the title page of this 
decision should be July 19, 2005.  
Finally, the Board notes that the Veteran had also appealed 
several evaluations that were assigned to his service-
connected disabilities.  However, at the April 2010 Travel 
Board hearing, he withdrew all claims except for his claims 
for earlier effective dates.  Therefore, the only issues on 
appeal are those listed on the title page of this decision.

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings  contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).  
The factors involved in evaluating and rating disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2009).

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 
3.400(o); cf. 38 C.F.R. § 3.157.  

Shoulders

The Veteran is currently in receipt of a 20 percent 
disability rating for degenerative joint disease of his right 
shoulder effective November 9, 2007, and a 10 percent 
disability rating for degenerative joint disease of his left 
shoulder also effective November 9, 2007.  It appears as if 
the Veteran's left shoulder was rated based on Diagnostic 
Codes 5010 and 5203 while his right shoulder was rated under 
Diagnostic Code 5201.  Diagnostic Code 5010 refers a rater to 
Diagnostic Code 5003, which in turn states that degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is applied for each 
such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (degenerative arthritis) and Diagnostic Code 5010 
(traumatic arthritis) (2009).  A 10 percent disability rating 
is warranted under Diagnostic Code 5203 for nonunion of the 
clavicle or scapula without loose movement or a malunion of 
the clavicle or scapula.  Under Diagnostic Code 5201, a 20 
percent disability rating represents limitation of motion of 
the arm at the shoulder level.

At his May 2005 general medical examination, the Veteran 
reported a history of bilateral shoulder pain that began 
around 2003.  He stated that the condition was gradual in its 
onset and has been progressive over the years.  The Veteran 
reported that he began to experience pain of both shoulders 
with repetitive movement and with overhead lifting and that 
his treatment included rest, activity modification, and 
Motrin.  The examiner noted that an X-ray of the right 
shoulder in April 2005 revealed osteoarthritis of the right 
shoulder and an MRI of the left shoulder in April 2005 
revealed degenerative joint disease of the left shoulder.  On 
examination, the examiner found no evidence of discomfort or 
loss of mobility.  The Veteran demonstrated forward flexion 
of zero to 180 degrees bilaterally, abduction of zero to 180 
degrees bilaterally, internal rotation from zero to 90 
degrees bilaterally, and external rotation from zero to 90 
degrees bilaterally.  The examiner noted that there was no 
additional objective evidence of any painful motion, 
instability, weakness, tenderness, abnormal movement, or 
inflammatory signs of arthritis.  Additionally, he noted that 
there was no evidence of any additional limitation by pain, 
fatigue, weakness, lack of endurance, locking, or instability 
following repetitive movement.  Finally, the examiner 
diagnosed the Veteran with mild bilateral acromioclavicular 
osteoarthritis and degenerative joint disease of the left and 
right shoulder.

The Veteran first presented for treatment for his shoulder 
disabilities at the Portland VA Medical Center in September 
2006.  At this time, the Veteran had 150 degrees of flexion, 
160 degrees of abduction, and 80 degrees of internal and 
external rotation of the right shoulder.  There were some 
points of discomfort at the joint with resisted shoulder 
flexion and abduction.  The Veteran had slightly less range 
of motion of his left shoulder with only 135 degrees of 
flexion, but he had 160 degrees of abduction and 85 degrees 
of internal and external rotation.  The Veteran's left 
shoulder was tender and he had some discomfort with resisted 
flexion and abduction.  Then, in October 2006, the Veteran 
complained of bilateral shoulder pain for three to four years 
in the acromioclavicular joints.  He denied that one shoulder 
was worse than the other but stated that there were periods 
during which they alternated with pain.  The examiner found 
that there was no weakness or pain with movements below the 
shoulder, but the pain was worse with overhead, cross body, 
and reaching movements.  The Veteran's forward elevation was 
to 160 degrees bilaterally, internal rotation to L3 
bilaterally, and external rotation to 65 degrees bilaterally.  
The examiner noted that forward elevation and internal 
rotation caused increased pain at the acromioclavicular 
joints.  Hawkin's test also demonstrated pain with external 
rotation.  Abduction and external rotation muscle strength 
were both 5/5 bilaterally and lift off or belly press was 
also negative bilaterally.   The examiner confirmed a 
diagnosis of mild degenerative changes of the right shoulder 
and assessed joint pain bilaterally with palpation and cross 
body.   

In January 2007, the Veteran again sought treatment for his 
shoulders at the Portland VA Medical Center.  After 
discussion with his doctor, he decided to undergo a course of 
rigorous physical therapy prior to any surgical intervention.  
His doctor wrote him a prescription for specific range of 
motion and strengthening exercises.  A bone scan study was 
negative for both shoulders with only mild increased activity 
in the right acromioclavicular joint on delayed osseous 
examination.    

The Veteran also submitted a new patient report from his 
private physician dated August 2006.  The Veteran complained 
of bilateral acromioclavicular joint pain that was worse with 
lifting forward.  His range of motion findings were 160 
degrees of flexion bilaterally, 178 degrees of abduction 
bilaterally, 95 degrees of internal and external rotation 
bilaterally, and 46 degrees of adduction bilaterally.  The 
Veteran's doctor reviewed his May 2005 right shoulder MRI and 
found that it indicated some degenerative changes.  He also 
diagnosed the Veteran with degenerative arthritis bilaterally 
consisting of tenderness and crepitation.  The doctor further 
noted that compression tests were positive bilaterally and 
that the Veteran's ongoing impairment was "realistically in 
the range of two percent each."   

In light of the foregoing, the Board finds that the Veteran's 
claims for earlier effective dates for his service-connected 
bilateral shoulder disabilities have some merit.  Under 
Diagnostic Code 5003, a 10 percent disability evaluation is 
granted when the limitation of motion of a joint is 
noncompensable.  If there is no limitation of motion, a 
compensable rating is appropriate if there is X-ray evidence 
of involvement of at least 2 major or minor joint groups.  
The Board notes that the only joint involved in the Veteran's 
disability is his acromioclavicular joint.  Also, the 
Veteran's limitation of motion was normal at the May 2005 
general medical examination and there was no sign of any pain 
or other additional limitations, to include the DeLuca 
criteria.  However, the Veteran's private doctor recorded 
some limitation of motion in his August 4, 2006, report.  
Therefore, the Veteran is entitled to a 10 percent disability 
rating under Diagnostic Code 5010 for his left shoulder 
disability effective August 4, 2006.  Additionally, the 
Veteran demonstrated limitation of arm movement at the 
shoulder level at that time as well.  Thus, he is entitled to 
his 20 percent disability rating for his right shoulder 
disability effective August 4, 2006.  To that extent, the 
Veteran's appeal is granted.  

Knees

The Veteran is currently in receipt of a 10 percent 
disability rating for retropatellar pain syndrome of both his 
right and left knees effective November 9, 2007.  The RO 
rated the Veteran's knee disabilities under Diagnostic Code 
5014 for osteomalacia by analogy.  Diagnostic Code 5014 
directs a rater to rate the disability based on limitation of 
motion of affected parts as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5014 (2009).  

At his May 2005 general medical examination, the Veteran 
reported a history of bilateral knee pain that began around 
1998.  He stated that the condition was gradual in its onset 
and progressive.  The Veteran reported that he began to 
experience pain of both knees with prolonged standing, 
walking, and running, as well as climbing and descending 
stairs.  His treatment included rest, activity modification, 
and Motrin.  On examination, the examiner found no evidence 
of tenderness or effusion.  Both knee joints were stable with 
no evidence of inflammation or swelling.  Lachman test and 
McMurray test were both negative.  The Veteran's forward 
flexion was zero to 140 degrees bilaterally.  The examiner 
noted that there was no objective evidence of any painful 
motion, instability, weakness, tenderness, edema, effusion, 
heat, abnormal movement, or inflammatory signs of arthritis.  
Additionally, he noted that there was no additional evidence 
of any additional limitation by pain, fatigue, weakness, lack 
of endurance, locking, or instability following repetitive 
movement.  Finally, the examiner noted that knee X-rays were 
unremarkable and diagnosed the Veteran with retropatellar 
pain syndrome of both knees and iliotibial band syndrome of 
the left knee.  

The Veteran's private physician's new patient report also 
included an examination of his knees.  The Veteran reported 
medial and lateral bilateral knee pain that was worsened by 
walking, running, straining, twisting, climbing, kneeling, 
and bending.  Neither knee had swelling and both knees were 
capable of popping, albeit without pain.  The Veteran 
described some numbness tingling over the left and right 
anteromedial knees and anterolaterally.  The knees had no 
locking, catching, or giving away.  The doctor did not find 
any particular impairments in the Veteran's pretibial knee 
areas besides some pain.  On examination, the Veteran's 
active and passive range of motion was from zero to 125 
degrees bilaterally.  The doctor diagnosed the Veteran with 
right patellar tendinitis and bilateral knee joint pain with 
an undetermined etiology. 

Thus, as Diagnostic Codes 5260 and 5261 require a limitation 
of flexion to 45 degrees or limitation of extension to 10 
degrees for a compensable rating, the Board finds that the 
Veteran has not established entitlement to an earlier 
effective date for his bilateral knee disabilities.  The 
competent evidence of record does not even approach the given 
limitations of motion for noncompensable ratings under those 
diagnostic codes.  Therefore, the Board also finds that the 
Veteran is also not entitled to an earlier effective date 
under the provision that allows for a 10 percent disability 
rating for each major joint affected by limitation of motion.  
As a result, the Veteran's claim of entitlement to an earlier 
effective date for bilateral knee disabilities is denied.
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

Ankles

The Veteran is currently in receipt of a 10 percent 
disability rating for a chronic ankle strain of the right and 
left ankles effective November 9, 2007, under Diagnostic Code 
5024 for tenosynovitis by analogy.  Diagnostic Code 5024 
directs a rater to rate the disability based on limitation of 
motion of affected parts as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5014 (2009).  

At his May 2005 general medical examination, the Veteran 
reported a history of recurrent sprains and strains to both 
ankles with inversion injuries between 1998 and 2005.  Both 
an X-ray and MRI of his left ankle in April 2005 were normal, 
as well as previous right ankle X-rays.  The Veteran reported 
that his treatment included rest, activity modification, and 
Motrin.  At the time of the examination, the Veteran 
complained of occasional discomfort in both ankles with 
prolonged standing and walking.  On examination, the examiner 
found no evidence of swelling, inflammation, or tenderness.  
Range of motion testing revealed no evidence of discomfort or 
loss of mobility of the ankle, and the Veteran demonstrated a 
full range of motion bilaterally, including zero to 45 
degrees of plantar flexion and zero to 20 degrees of 
dorsiflexion bilaterally.  The examiner noted that there was 
no objective evidence of any painful motion, instability, 
weakness, tenderness, abnormal movement, or inflammatory 
signs of arthritis.  Additionally, he noted that there was no 
additional evidence of any additional limitation by pain, 
fatigue, weakness, lack of endurance, locking, or instability 
following repetitive movement.  Finally, the examiner 
diagnosed the Veteran with a sprain/strain of both ankles.

The Veteran's private physician's new patient report also 
included an examination of his ankles.  The doctor noted a 
normal left ankle MRI and X-rays in April 2005 and that the 
Veteran had been treated several times for bilateral ankle 
sprains.  However, when providing a diagnosis for the 
Veteran's ankles, he found only a history of bilateral ankle 
sprains that had healed.   

Thus, as Diagnostic Codes 5270 requires a moderate limitation 
of motion for a compensable rating, the Board finds that the 
Veteran has not established entitlement to an earlier 
effective date for his bilateral ankle disabilities.  The 
competent evidence of record has not shown any limitation of 
motion for the Veteran's ankles during the appeal period.  
Therefore, the Board also finds that the Veteran is also not 
entitled to an earlier effective date under the provision 
that allows for a 10 percent disability rating for each major 
joint affected by limitation of motion.  As a result, the 
Veteran's claim of entitlement to an earlier effective date 
for bilateral ankle disabilities is denied.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

Lumbosacral Strain with Degenerative Joint Disease

The Veteran is currently in receipt of a 10 percent 
disability rating for a lumbosacral strain with degenerative 
joint disease effective November 9, 2007, under Diagnostic 
Code 5242-5237.  Under Diagnostic Code 5237, a 10 percent 
disability evaluation is appropriate for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  For intervertebral disc syndrome under Diagnostic 
Code 5242, a 10 percent disability evaluation indicates 
incapacitating episodes, defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician, having a total duration of at least one week but 
less than two weeks during the past 12 months.  

At his May 2005 general medical examination, the Veteran 
reported a history of low back pain that began in 1998.  He 
stated that the condition was gradual in its onset and has 
been progressive over the years.  The Veteran denied any 
history of trauma and reported that he was currently 
experiencing a constant dull ache that appeared daily in the 
lower back with increased discomfort with prolonged standing, 
walking, bending, and lifting.  The examiner noted that an X-
ray of the lumbosacral spine in April 2005 was read as 
normal.  On examination, the examiner found no evidence of 
tenderness or loss of normal curvature of the spine.  The 
Veteran was able to flex to 90 degrees, extend to 30 degrees, 
rotate 45 degrees to the left and right, and flex laterally 
to 30 degrees to the left and right without any signs of 
discomfort or loss of mobility.  The examiner further noted 
that there was no objective evidence of any painful motion, 
instability, weakness, tenderness, abnormal movement, or 
inflammatory signs of arthritis.  Additionally, he noted that 
there was no additional evidence of any additional limitation 
due to pain, fatigue, weakness, lack of endurance, locking, 
or instability following repetitive movement.  Finally, the 
examiner diagnosed the Veteran with a lumbosacral strain with 
degenerative joint disease.

The Veteran's private physician's new patient report also 
included an examination of his back.  On examination, the 
Veteran had an ongoing impairment of the lumbar spine based 
on lack of extension by about six degrees of extension, 34 
degrees of flexion, 18 degrees of left retained tilt, and 16 
degrees of right retained tilt.  The doctor noted that these 
numbers represented impairments of six percent, three 
percent, one percent, and 2 percent, respectively, with a 
total 12 percent impairment.  

The Veteran also received treatment at the Portland VA 
Medical Center for chronic low back pain on several 
occasions.  However, only one treatment record mentioned his 
lumbar range of motion.  In August 2006, the Veteran's 
physical therapist noted that forward flexion was 
unremarkable and "almost comfortable."  His extension was 
uncomfortable from about five to 14 degrees, side bending to 
the left was unremarkable, side bending to the right was 
restricted, and rotations were unremarkable.  

Thus, the Board finds that the competent evidence of record 
does not show that the Veteran's back disability was 
productive of a 10 percent disability rating prior to his 
November 2007 examination.  Range of motion testing conducted 
as part of the April 2005 general medical examination and 
included in the August 2006 VA treatment record indicate 
normal forward flexion and near normal range of motion all 
around.  The Veteran's private physician did not provide 
total degrees of range of motion.  Instead, he provided just 
the degrees and percentages of impairment but failed to 
indicate the degree he was starting from.  Therefore, the 
Veteran is not entitled to an earlier effective date for his 
lumbosacral strain with degenerative joint disease.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

Post-operative Appendectomy Scar

The Veteran is currently in receipt of a 10 percent 
disability rating for a post-operative appendectomy scar 
effective November 9, 2007, under Diagnostic Code 7804.  
Under Diagnostic Code 7804, a 10 percent disability 
evaluation is warranted for one or two scars that are 
unstable or painful.  An unstable scar is defined as one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.    

At his May 2005 general medical examination, the examiner 
described the Veteran's scar as six centimeters by 0.3 
centimeters on the right lower quadrant with no evidence of 
inflammation, rashes, lesions, or ulcerations.  He also noted 
that the Veteran's appendectomy wound healed without 
complications and needed no further treatment.  The Veteran's 
private physician did not include the appendectomy scar in 
his report.

Therefore, the Board finds that there is no evidence that the 
Veteran's scar was unstable or painful prior to November 9, 
2007.  Thus, he is not entitled to an earlier effective date 
for this disability, and his appeal is denied.  In reaching 
this conclusion, the Board notes that under the provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  The preponderance of the 
evidence, however, is against the claim and that doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     
  

ORDER

1.  Entitlement to an effective date of August 4, 2006, for 
the 20 percent evaluation of service-connected degenerative 
joint disease of the right shoulder is granted, subject to 
the regulations governing the award of monetary benefits.  

2.  Entitlement to an effective date of July 19, 2005, for 
the 10 percent evaluation of service-connected retropatellar 
pain syndrome of the left knee is denied.

3.  Entitlement to an effective date of July 19, 2005, for 
the 10 percent evaluation of service-connected retropatellar 
pain syndrome of the right knee is denied.

4.  Entitlement to an effective date of August 4, 2006, for 
the 10 percent evaluation of service-connected degenerative 
joint disease of the left shoulder is granted, subject to the 
regulations governing the award of monetary benefits.  

5.  Entitlement to an effective date of July 19, 2005, for 
the 10 percent evaluation of a service-connected right ankle 
strain is denied.

6.  Entitlement to an effective date of July 19, 2005, for 
the 10 percent evaluation of a service-connected chronic left 
ankle strain is denied.

7.  Entitlement to an effective date of July 19, 2005, for 
the 10 percent evaluation of service-connected lumbosacral 
strain with degenerative joint disease is denied.

8.  Entitlement to an effective date of July 19, 2005, for 
the 10 percent evaluation of a service-connected post-
operative appendectomy scar is denied.   





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


